

[image1.jpg]


SERVICES AGREEMENT


THIS SERVICES AGREEMENT (this “Agreement”) is entered into as of July 9, 2015,
by and between Arena Pharmaceuticals, Inc., a Delaware corporation (“Arena”),
and Robert E. Hoffman (“Consultant”).
WHEREAS, Arena wishes to obtain the services of Consultant for certain purposes
and Consultant wishes to provide such services, all subject to the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, Arena and Consultant hereby agree as
follows:
1.Services to be Provided. During the term of this Agreement, Consultant shall
perform for Arena (and, if applicable, Arena’s Affiliates) services relating to
finance, accounting, purchasing, benefits and employee resources, and other
administrative matters (the “Services”), as requested by Arena from time to
time; provided, Consultant shall not be obligated to provide Services for more
than five hours during any week. As used herein, “Affiliate” means any entity,
which controls, is controlled by, or is under common control with Arena. In this
context “control” shall mean ownership by one entity, directly or indirectly, of
more than fifty percent (50%) of the voting stock of another entity, which
voting stock is entitled to vote for the election of directors, or otherwise has
the actual right and ability to control and direct the management and business
affairs of such other entity.
2.Term. The Services will begin concurrently with the termination of
Consultant’s status as an Arena employee, which is expected to be on July 10,
2015, and this Agreement will continue until November 10, 2015, unless
terminated earlier as permitted herein.
3.
Outstanding Equity Awards; No Other Compensation or Benefits; Licenses;
Insurance; Taxes.

(a)Consultant’s outstanding equity awards previously granted by Arena may be
eligible to continue to vest and/or be exercisable, as applicable, during the
term of this Agreement (as well as potentially for a period of time after the
termination of this Agreement) in accordance with the applicable Arena plan(s)
and written grant instrument(s) for such awards. Consultant should review such
written grant instrument(s) and applicable Arena plan(s) to determine his
rights. Consultant shall not receive any other compensation under this
Agreement. Consultant shall be responsible for all expenses incurred in
connection with the performance of the Services, including travel, hotel and
meal expenses, unless such expenses are reasonable and

1



--------------------------------------------------------------------------------



approved in advance by Arena. All such pre-approved expenses shall be invoiced
to Arena at cost and Consultant shall include copies of all receipts for such
expenses.
(b)Consultant will not be an employee of Arena during the term of this Agreement
and will not as a result of this Agreement be entitled to participate in, or
receive any benefit or right as an Arena employee under, any Arena employee
benefit and welfare plans, including, without limitation, employee insurance,
pension, savings and security plans.
(c)Consultant is solely responsible for filing tax returns and submitting
payments as required by any federal, state or local tax authority arising under
this Agreement, and agrees to do so in a timely manner. Arena, in its sole
discretion, may file applicable documents or reports with the Internal Revenue
Service and withhold taxes and other amounts it determines is required or
appropriate under applicable law.
(d)Consultant is solely responsible for obtaining any business or similar
licenses required by any federal, state or local authority.
(e)Arena will not obtain workers’ compensation insurance on behalf of, or for
the benefit of, Consultant.
4.Ownership of Results.
(a)    All findings, conclusions, data, inventions, discoveries, trade secrets,
techniques, processes, know-how, trademarks, servicemarks, brands, trade dress
and tag lines, whether or not patentable or otherwise registrable, that are made
by Consultant, either alone or with others, in the performance of the Services
or which result, to any extent, from use of Arena’s (or Arena’s Affiliate’s)
premises or property (collectively, “Inventions”) shall become the exclusive
property of Arena or its designee. Consultant shall provide Arena prompt written
notice of each Invention. Consultant hereby assigns, transfers and conveys all
of Consultant’s right, title and interest in and to any and all Inventions to
Arena or its designee.
(b)    Upon the request and at the expense of Arena or its designee, Consultant
will execute and deliver any and all instruments and documents and take such
other acts as may be necessary or desirable to document such transfer or to
enable Arena or its designee to apply for, prosecute and enforce patents,
trademark registrations or copyrights in any jurisdiction with respect to any
Inventions or to obtain any extension, validation, re-issue, continuance or
renewal of any such intellectual property right. Without limiting the foregoing,
Consultant shall assign, grant and convey unto Arena or its designee all of
Consultant’s right, title and interest, now existing or that may exist in the
future, in and to any copyrights in any findings, reports, data compilations and
other information and material resulting from the performance of the Services.
Consultant shall not submit applications for copyright registration in any
country for any information or materials created by Consultant pursuant to this
Agreement.
(c)     Consultant acknowledges and agrees that the work (the services to be
rendered), and all rights therein, including without limitation, copyright,
belongs to and shall be the sole and exclusive property of Arena or its
designee.
(d)    The provisions of this paragraph 4 shall survive the expiration or sooner
termination of the term of this Agreement, and such provisions are in addition
to, and do not supersede, any agreements Consultant entered into as an Arena
employee.

2



--------------------------------------------------------------------------------



5.Confidentiality. Consultant will not, either during or after the term of this
Agreement, disclose to any third person or use any confidential or proprietary
information of Arena, its Affiliates or its corporate collaborators for any
purpose other than the performance of the Services without the prior written
authorization of Arena. This obligation shall not apply to information that is
in the public domain through no fault of Consultant. For purposes of this
paragraph 5, “confidential or proprietary information” is defined as any
information disclosed hereunder by Arena or its Affiliates, or on behalf of
Arena or its Affiliates, or developed by Consultant in the performance of
Services, including without limitation the structure and activity of any
chemical compositions provided to Consultant pursuant to this Agreement, as well
as synthetic and analytical methods, biomaterials, micro-organisms, cells, cell
lines and the progeny and derivatives thereof, including all modified and
recombinant DNA molecules and all vectors and hosts containing the same, patent
applications, pre-clinical or clinical data, marketing methods and plans,
pricing information, manufacturing information and other unpublished information
related to the business or the financial condition of Arena and its Affiliates
and corporate collaborators. The provisions of this paragraph 5 shall survive
the expiration or sooner termination of this Agreement, and such provisions are
in addition to, and do not supersede, any agreements Consultant entered into as
an Arena employee.
6.Termination. Arena may terminate this Agreement for any reason whatsoever,
upon thirty (30) days written notice to Consultant.
7.Return of Arena Property. Consultant will return to Arena any property of
Arena, its Affiliates and corporate collaborators, in Consultant’s possession,
at any time when so requested by Arena and in any event upon termination of this
Agreement. Consultant will not remove any such property from Arena premises
without written authorization from Arena.
8.No Conflicting Agreements. Consultant represents that Consultant is not a
party to any existing agreements that would prevent Consultant from entering
into and performing this Agreement. Consultant will not enter into any other
agreement that is in conflict with Consultant’s obligations under this
Agreement. Consultant shall not seek or use funding to support the Services from
any third party (including the U.S. Government), without the prior written
consent of Arena. If Consultant is an employee (or, during the term of this
Agreement, becomes an employee) of, or affiliated with, a third party,
Consultant represents that Consultant has complied (and, in the case of a new
employer, will promptly comply) with any and all applicable policies and
procedures of such third party pertaining to the disclosure of proposed
agreements for services and, to the extent necessary or required, received
approval from such third party to enter into or continue this Agreement and be
bound by the terms herein. Without limiting the foregoing, Consultant represents
that receipt and use of confidential or proprietary information hereunder will
not conflict with any agreement Consultant has (or will have) with any third
party that Consultant is or will be employed by or affiliated with during the
term of this Agreement, and that no third party shall have any interest or
rights in such confidential or proprietary information or any Inventions. If
requested by Arena, Consultant will provide to Arena information concerning
payments and equity holdings that could be viewed as creating a conflict of
interest with respect to the provision of Services hereunder, as well as other
information that is required or requested by regulatory authorities.

3



--------------------------------------------------------------------------------



9.Independent Contractor. Consultant is an independent contractor under this
Agreement. Neither party shall have the power to bind the other party to any
agreement, contract, obligation or liability. Consultant shall not communicate
on behalf of Arena or its Affiliates, or report on the Services rendered under
this Agreement to any third party without specific written authorization by
Arena.
10.Debarment; Excluded Lists.    Consultant warrants and represents that
Consultant is not now, nor has Consultant ever been, an individual debarred by
the U.S. Food and Drug Administration (“FDA”), including, but not limited to,
pursuant to 21 U.S.C. §335a (a “Debarred Person”) or disqualified as a Clinical
Investigator by the FDA, including, but not limited to, pursuant to 21 C.F.R.
§312.70 or §812.119 (a “Disqualified Person”). Consultant warrants and
represents that Consultant is not now, nor has Consultant ever been, listed on
either (a) the United States Department of Health & Human Services’ List of
Excluded Individuals/Entities or (b) the United States General Services
Administration’s Excluded Parties List System (in each case, including any
predecessor list, or replacement list, directed to the same or similar purpose)
(each of (a) and (b), an “Excluded List”). Consultant further warrants and
represents that Consultant has no knowledge of any circumstances which may
affect the accuracy of any of the foregoing warranties and representations,
including, but not limited to, FDA investigations of, or debarment proceedings
against Consultant.


Consultant shall immediately notify Arena if Consultant becomes aware of any
change in circumstances that would render any of the foregoing representations
or warranties untrue or misleading in any material respect during the term of
this Agreement and any extensions thereto.
11.Not a Health Care Provider. Consultant represents and warrants that
Consultant is not a health care provider, and Consultant will inform Arena
promptly if he becomes a health care provider during the term of this Agreement.
12.Entire Agreement and Amendment. This Agreement is the sole agreement between
Consultant and Arena with respect to the Services to be performed hereunder and
it supersedes all prior agreements and understandings with respect thereto,
whether oral or written. No modification to any provision of this Agreement
shall be binding unless in writing and signed by both Consultant and a duly
authorized representative of Arena. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and permitted assigns of the parties hereto.
13.Assignment and Subcontracts. The duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assigned, subcontracted or
delegated in whole or in part by Consultant without Arena’s prior written
consent.
14.Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the State of California, without giving effect to any
conflict of law provisions.
15.Notices. All notices required hereunder shall be in writing and be delivered
personally, sent by an internationally recognized express courier service (e.g.,
FedEx), transmitted via facsimile, or sent via registered or certified mail
(postage prepaid) requiring

4



--------------------------------------------------------------------------------



return receipt, and shall be deemed given as of: (i) the date of delivery, if
sent by personal delivery; (ii) two days after the date of deposit, if sent by
express courier service; (iii) the date of transmission, if faxed with
confirmatory printout of transmission; or (iv) one week after the date of
mailing, if sent by mail. Notices shall be addressed as provided below or to
such other addressee as either party may in the future designate by written
notice to the other in accordance with the terms hereof:
If to Arena, to:
Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive
San Diego, CA 92121
Attention: Chief Executive Officer
With a copy to: General Counsel
Facsimile No.: 858.677.0065
If to Consultant, to:
The Consultant’s most recent home address or facsimile number in Arena’s files.
16.Adverse Event Reporting. Consultant will comply with Arena’s Drug Safety
Event Reporting Policy.
17.General Release. Consultant unconditionally, irrevocably, absolutely and to
the fullest extent permitted by law releases and discharges Arena, as well as
its past and present officers, directors, employees, agents, and any affiliated
entities, including any parent companies and subsidiaries (referred to
collectively as the “Released Parties”) from any and all liability related to or
arising out of his employment with Arena, his termination from such employment,
or from any events, transactions or occurrences between Consultant and the
Released Parties to date. This specifically includes, but is not limited to,
claims for breach of contract, wrongful termination, defamation, employment
discrimination, harassment, retaliation and any other tort, contract, common
law, constitutional or other statutory claims arising under state and federal
laws, including but not limited to alleged or actual violations of the Age
Discrimination in Employment Act of 1967, as amended (ADEA), the California
Labor Code, any applicable California Industrial Welfare Commission order, Title
VII of the Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights
Act of 1866, the California Fair Employment and Housing Act (FEHA), the Family
and Medical Leave Act (FMLA), the California Family Rights Act (CFRA), the
Employee Retirement Income Security Act of 1974 (ERISA), the Americans with
Disabilities Act (ADA), the Worker Adjustment and Retraining Notification Act
and any similar state statute (WARN), and all claims for attorneys’ fees, costs
and expenses. However, this release shall not apply to claims for workers’
compensation benefits or unemployment insurance benefits or any other claims
that cannot, by statute, lawfully be waived by this Agreement.
Consultant agrees that he is executing this release with the full knowledge that
this release covers all possible known and unknown claims against the Released
Parties, to the fullest extent permitted by law. Consultant acknowledges that he
may discover facts or law different from, or in addition to, the facts or law
that he knows or believes to be true with respect to the claims released in this
Agreement and agrees, nonetheless, that this Agreement and the release contained

5



--------------------------------------------------------------------------------



in it shall remain effective in all respects notwithstanding such different or
additional facts or law or the discovery of them.
Consultant agrees that this release is to be interpreted broadly and includes
the waiver of all rights under California Civil Code Section 1542, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Consultant understands that he is a “creditor”
within the meaning of Section 1542.
In addition, Consultant represents that as of the date he has signed this
Agreement, he has no pending lawsuits, complaints, petitions, claims or other
accusatory pleadings against Arena or any other Released Parties in any court of
law regarding the matters released above, and that he has no pending
administrative charge or complaint seeking personal relief against Arena or any
other Released Parties. Consultant further agrees to waive the right to any
personal relief, including monetary damages or reinstatement, that may be
recovered on his behalf by any federal or state government agency.
18.Nonsolicitation. Consultant agrees that, during the term of this Agreement
and for a period of twelve (12) months thereafter, he shall not either directly
or indirectly solicit, recruit or encourage any employee of Arena or its
Affiliates to leave his or her employment. Consultant acknowledges that this
limited restriction is necessary and appropriate to protect Arena from unfair
competition and/or the impermissible use of its confidential information and
trade secrets. In the event Consultant breaches this section of this Agreement,
Arena shall be immediately released from any obligation to provide Consultant
any further benefits of any kind under this Agreement, and may pursue all other
available remedies against Consultant.
19.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. Section
626(f). The following general provisions, along with the other provisions of
this Agreement are agreed to for this purpose:
Consultant acknowledges and agrees that he has read and understands the terms of
this Agreement.
Consultant is advised to consult with an attorney before executing this
Agreement, and Consultant acknowledges and agrees that he has obtained and
considered any such legal advice he deems necessary, such that he is entering
into this Agreement freely, knowingly and voluntarily.
Consultant has twenty-one (21) days from the date he receives this Agreement to
consider whether or not to enter into this Agreement and return it to Arena
(although he may elect not to use the full 21­day period at his option).
The release in Section 17 of this Agreement with respect to any claim under ADEA
shall not become effective or enforceable until the eighth day after the
Consultant signs this Agreement. In other words, the Consultant may revoke his
acceptance of such release with respect to any claim under ADEA within seven (7)
days after the date he signs this Agreement. Consultant’s revocation must be in
writing and received by a member of Arena’s Benefits and Employee Resources
Department within the seven (7) day period after he signs this Agreement in
order to

6



--------------------------------------------------------------------------------



be effective. If Consultant does not revoke acceptance in writing within such
seven (7) day period, Consultant’s acceptance of such release shall become
binding and enforceable on the eighth day.
This Agreement does not waive or release any rights or claims that Consultant
may have under the ADEA that arise after Consultant has executed this Agreement.
20.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument. One or more counterparts of this Agreement may be delivered by
facsimile or PDF transmission with the intent that it or they shall constitute
an original counterpart hereof.
21.Invalidity and Waiver.  If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other party any term or provision of this Agreement shall not be deemed to be a
waiver of such party’s right to enforce against the other party the same or any
other such term or provision in the future.
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed, or caused to be duly executed, this Agreement as of the date first
above written.
Arena Pharmaceuticals, Inc.
 


By:   /s/ Jack Lief                                         


 /s/ Robert E. Hoffman
Name: Jack Lief
Robert E. Hoffman
Title: President and Chief Executive Officer
 
6154 Nancy Ridge Drive
 
San Diego, CA 92121
 
Telephone Number: 858.453.7200
 


Date:  July 9, 2015   


Date:  July 9, 2015   






7

